The State of TexasAppellee/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                      March 6, 2014

                                   No. 04-13-00798-CR

                                     Eric C. MARS,
                                        Appellant

                                            v.

                               THE STATE OF TEXAS,
                                     Appellee

                From the 226th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012CR9994
                         Honorable Sid L. Harle, Judge Presiding


                                     ORDER
       The Appellant’s Motion for Extension of Time to File Brief is hereby GRANTED. The
Appellant’s brief is deemed filed as of February 26, 2014.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of March, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court